Name: Commission Decision No 3113/83/ECSC of 4 November 1983 imposing a provisional anti-dumping duty on imports of concrete reinforcing bars originating in Spain
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-11-05

 Avis juridique important|31983S3113Commission Decision No 3113/83/ECSC of 4 November 1983 imposing a provisional anti-dumping duty on imports of concrete reinforcing bars originating in Spain Official Journal L 303 , 05/11/1983 P. 0013 - 0015*****COMMISSION DECISION No 3113/83/ECSC of 4 November 1983 imposing a provisional anti-dumping duty on imports of concrete reinforcing bars originating in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission recommendation No 3018/79/ECSC of 21 December 1979 on protection against dumped or subsidized imports from countries not members of the European Coal and Steel Community (1), as amended by recommendation No 1995/82/ECSC (2) and recommendation No 3025/82/ECSC (3), and in particular Article 11 thereof, After consultations within the Advisory Committee as provided for by the above recommendation, Whereas: A. Procedure (1) On 5 October 1983 the Commission received a complaint lodged by the European Confederation of Iron and Steel Industries (Eurofer) on behalf of Community producers of concrete reinforcing bars whose collective output constitutes the majority of Community production of the product in question. The complaint contained evidence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of a proceeding. The Commission accordingly announced, by a notice published in the Official Journal of the European Communities (4), the initiation of an anti-dumping proceeding concerning imports into the Community of concrete reinforcing bars falling within NIMEXE code 73.10-13, originating in Spain and commenced an investigation. B. Normal value (2) The evidence set out in the complaint is based on Spanish domestic prices; as these prices can only be verified during the investigation, the Commission considers it more appropriate at this stage to establish normal values by reference to the basic prices published by the Commission (5); these prices are based on the lowest normal prices or costs of production in the supplying countries where normal conditions of competition prevail, including the costs of transport, insurance and customs duties. C. Export prices (3) Export prices were established by reference to the prices quoted in the applications for import licences submitted by Community importers, details of which were notified by Member States to the Commission. However, for the provisional determination of the export prices for indirect imports an adjustment has been made to take account of a reasonable margin for the intermediate trader involved. D. Margins (4) A comparison of the normal values and the export prices show that, in the period January to August 1983, considerable quantities of concrete reinforcing bars, originating in Spain, have been offered for importation within the Community at prices lower than the basic prices and that dumping has taken place, the margin of which is constituted by this undercutting; this margin has varied, the net weighted average being 12,4 %. E. Injury (5) With regard to the injury caused by the allegedly dumped imports, the evidence available to the Commission shows that imports into the Community from Spain of concrete reinforcing bars have increased from 10 044 tonnes in 1980 to 41 556 tonnes in 1982 and to 96 466 tonnes in the first half of 1983; the level of these imports into the Federal Republic of Germany, which traditionally accounted for a large proportion of Community imports of these products, increased from 4 140 tonnes in 1980 to 25 740 tonnes in 1982 and to 84 849 tonnes in the first half of 1983; in consequence, the market share of these Spanish imports to the Community rose from 0,1 % in 1980 to 0,8 % in 1982 and to 3,4 % in the first half of 1983; for the Federal Republic of Germany the market share increased from 0,2 % in 1980 to 2,6 % in 1982 and to 12,2 % in the first half of 1983. (6) In respect of prices, the information available to the Commission shows that the price at which the product concerned, originating in Spain, was sold to Community customers substantially undercut the list prices of the Community producers; in some instances this undercutting was more than 20 %; the information also indicates that these prices are forcing the Community industry either to lose sales or to align its prices downwards and to sell the like products at price levels insufficient to cover its costs. (7) The Community steel industry is in a crisis which is characterized by falling production, low capacity utilization, reduced profits or increased losses and redundancies; efforts are being made by the authorities of the Community and Member States to restructure the industry by reducing output and increasing prices to profitable levels; these efforts are supported by third countries who have accepted the special discipline imposed by arrangements for trade in certain iron and steel products; these combined efforts are being seriously undermined by the sharp increase in these imports from Spain at dumped prices. (8) The Commission has also considered the injury caused by other factors affecting the Community industry; it has found in this context that, while consumption within the Community declined substantially between 1980 and the first half of 1983, the volume of imports from other sources into the Community has remained relatively stable during the same period; the Commission, therefore, has determined that the substantial increase in the dumped imports and the prices at which they are sold in the Community when taken in isolation, have to be considered as constituting material injury to the Community industry concerned. F. ECSC-Spain steel arrangement (9) A Bilateral Arrangement between the Community and Spain concerning Spanish exports of certain iron and steel products to the Community was concluded in 1978 and extended until 31 December 1983; the Commission is of the opinion that the normal functioning of the Arrangement is no longer assured due to persistent and unjustified under-quotation of Arrangement prices for concrete reinforcing bars by imports of these products originating in Spain; after consultations with the Spanish authorities, the Commission has, therefore, as of 17 October 1983, suspended the application of the price rules set out in the Arrangement for concrete reinforcing bars thus enabling it to open an anti-dumping proceeding concerning these imports. G. Community interest (10) In these circumstances and in order to prevent further injury being caused during the proceeding, the interests of the Community call for immediate intervention consisting of the imposition of a provisional anti-dumping duty. H. Rate of duty (11) Having regard to the extent of injury caused the rate of this duty should be equal to: - the difference between the basic prices published by the Commission for these products and their price on importation into the Community, or - the weighted average amount by which imports into the Federal Republic of Germany between January and August 1983, the latest period for which information is available to the Commission, undercut these basic prices, whichever amount is the higher. (12) In order to prevent possible evasion of anti-dumping duty, it is necessary to establish another basis for calculating such duty where the products in question are not put into free circulation by the first purchaser in the Community; the method used should take account of a reasonable margin between import prices and resale prices charged by Community importers for these products originating in Spain; the Commission considers a margin of 15 % to be appropriate. (13) A period should be fixed within which the parties concerned may, following the imposition of the provisional duty, make their views known and apply to be heard orally by the Commission, HAS ADOPTED THIS DECISION: Article 1 1. A provisional anti-dumping duty is hereby imposed on concrete reinforcing bars falling within Common Customs Tariff subheading ex 73.10 A II and corresponding to NIMEXE code 73.10-13, originating in Spain. 2. (a) The amount of the duty shall be equal to: the amount by which the effective price (basic price plus extras) established by contract, free-at-frontier, duty-paid, is lower than the most recent effective price (basic price plus extras) published by the Commission for these products, or 38,79 ECU per 1 000 kilograms net, whichever amount is higher. (b) Where the products defined in paragraph 1 are not put into free circulation on the basis of the price to the first purchaser in the Community, the amount of duty shall be equal to: the amount by which the effective price (basic price plus extras) established by contract, free-at-frontier, duty paid is lower than the most recent effective price (basic price plus extras), published by the Commission for these products and increased by 15 %, or 38,79 ECU per 1 000 kilograms net, whichever amount is higher. (c) However, where the declarant is able to give proof to the satisfaction of the customs authorities of the price paid by the first purchaser, subparagraph (a) shall apply. 3. The provisions in force concerning customs duties shall apply for the application of this duty. 4. The release for free circulation in the Community of the products referred to in paragraph 1 shall be subject to the provision of a security equivalent to the amount of the provisional duty. Article 2 1. Without prejudice to Article 7 (4) (b) and (c) of recommendation No 3018/79/ECSC, the parties concerned may make known their views and apply to be heard orally by the Commission within one month of the entry into force of this Decision. 2. Subject to Articles 11, 12 and 14 of recommendation No 3018/79/ECSC, this Decision shall be applicable for four months or until the adoption by the Commission of definitive measures. Article 3 This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 November 1983. For the Commission Wilhelm HAFERKAMP Vice-President (1) OJ No L 339, 31. 12. 1979, p. 15. (2) OJ No L 215, 23. 7. 1982, p. 28. (3) OJ No L 317, 13. 11. 1982, p. 17. (4) OJ No C 299, 5. 11. 1983, p. 4. (5) OJ No L 321, 17. 11. 1982, p. 1.